                     Case 17-50001-CTG   Doc 166    Filed 06/10/20     Page 1 of 1




June 10, 2020

VIA ECF AND EMAIL

Honorable Brendan L. Shannon
U.S. Bankruptcy Court of the District of Delaware
824 North Market Street, 6th Floor
Wilmington, DE 19801


Re: Scher v. Essar Global Fund Limited, et al.; Adv. Proc. No. 17-50001-BLS

Dear Judge Shannon:
As noticed on May 29, 2020 [Adv. D.I. 161], the SC Mesabi Litigation Trust’s Motion for Entry
of an Order Approving (I) the Settlement Between the SC Mesabi Litigation Trust and the Settling
Essar Parties and (II) the Settlement Between the SC Mesabi Litigation Trust and the UC
Litigation Trust [Adv. No. 148] (the “Motion”) is fully briefed.

In response to the Litigation Trustee’s Request for Oral Argument [Adv. D.I. 159], however, the
SC Lenders filed a response [Adv. D.I. 162] that reiterates arguments made in their objection to
the Motion and includes a discovery and briefing schedule that is designed to delay the Court’s
adjudication of the Motion. It is clear that oral argument is not only appropriate, but would allow
the parties to clarify any legal, factual, or procedural points in the Motion and the responsive
pleadings thereto. However, if the Court is inclined, the Litigation Trustee would be open to a
status conference including counsel for the Litigation Trustee, the SC Lenders and the parties to
the settlement agreement subject to the Motion.

Respectfully submitted,

/s/ Ron Gorsich

Ron Gorsich
T +213.620.7769
E rgorsich@whitecase.com


cc: Counsel of record




 AMERICAS 99821691
